        Case 4:19-cv-03135-KAW Document 14 Filed 08/01/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA


 CENTER FOR BIOLOGICAL                     )
 DIVERSITY, and TURTLE ISLAND              )
 RESTORATION NETWORK,                      )
                                           )   Case No. 4:19-cv-03135-KAW
               Plaintiffs,                 )
                                           )   MODIFIED ORDER GRANTING
                       v.                  )   DEFENDANTS’ MOTION TO EXTEND
                                           )   TIME TO FILE ANSWER AND
 WILBUR ROSS, in his official capacity     )   ADMINISTRATIVE RECORD BY 30 DAYS
 as Secretary of Commerce, and             )
 NATIONAL MARINE FISHERIES                 )
 SERVICE,                                  )
                                           )
               Defendants.                 )


       IT IS HEREBY ORDERED that Defendants’ Motion to Extend Time to File Answer and
Administrative Record by 30 Days is GRANTED. See Civil Local Rule 6-3(d). Defendants’
Answer and Administrative Record will be due August 15, 2019.
                                                                  S DISTRICT
                                                                TE           C
                                                              TA
                                                                                     O
                                                         S




                                          ___________________________________         U
                                                        ED




Date: August 1, 2019                                                   ERED            RT
                                                    UNIT




                                          KANDIS A. WESTMORE     O ORD
                                                         IT IS S                            R NIA
                                          U.S. District Court Magistrate Judge
                                                                                estmore
                                                    NO




                                                                         andis W
                                                              Judge K
                                                                                            FO
                                                     RT




                                                                                        LI




                                                             ER
                                                        H




                                                                                     A




                                                                  N                     C
                                                                                    F
                                                                      D IS T IC T O
                                                                            R
